           Case 1:17-cv-05716-JGK Document 67 Filed 02/11/20 Page 1 of 1
              VIRGINIA
              & AMBINDER
                .    .
                         LLP
              Altorrtt."tK            lit    L-aw

                                                                 40 Broad Street, 7th Floor
                                                                 New York, New York 10004
                                                                 Telephone: (212) 943-9080
                                                                 Facsimile: (212) 943-9082

                                                                John M. Harras
                                                                Partner
                                                                jharras@vandallp.com
 February 11, 2020

 VIA ELECTRONIC CASE FILING
                                                          APPLICATION GRANTED
 Hon. John G. Koehl, U.S.D.J.                             ~":;. _:, SO ORDERED
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007                   i/40 ~~~~-S.D.J
        Re:     Trs. of NYC Dist. Council of Carpenters Pension Fund, et al. v.
                   Navesink Prestige Limited Liability Company, et al.,
                Case No.: 17 CV 5716 (JGK)

        This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
 Defendant to request that the parties' deadline to file an application to reopen this case be extended
 for two weeks, from February 12, 2020 to February 26, 2020.

         On January 14, 2020, the Court filed an Order of Discontinuance based on the parties'
 representation that they reached a tentative settlement in this matter. (ECF Doc. No. 66). On
 February 4, 2020, the settlement terms were formally approved by Plaintiffs. On February 11,
 2020, the parties agreed on language for a formal settlement agreement. To allow the parties time
 to execute the formal settlement agreement within the deadline to file an application to reopen this
 case, the parties are hereby requesting an extension of time to file an application to reopen until
 February 26, 2020.

        All parties consent to this request. This request for an adjournment of deadline to file an
 application to reopen is the first such request.

        Plaintiffs thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,
                                                          .
                                                       Isl /Jok, ?1t ~awu
                                                       John M. Harras
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
ooc,! ----7"1"       -:;;:o----·-
DA1 c: FILED: __ :;z~------·
